Citation Nr: 9905281	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-17 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969 and from September 1977 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

When the veteran reopened his claim for an increased rating 
for his service-connected low back disability in November 
1996, he indicated that he had terminated his employment in 
1989 due to his back condition.  A November 1995 letter from 
Dr. Amongero to Dr. Timpone reflects that the veteran had 
been let go from his job secondary to his back and was 
planning to make it financially through his wife's salary as 
well as Social Security.  A December 1996 letter from 
Dr. Timpone reflects that the veteran's low back disability 
was chronic, unchanging, and fairly severe.  He considered 
the veteran fully disabled from all remunerative employment.  
The issue of entitlement to service connection for a total 
rating based on individual unemployability due to service-
connected disability has thus been raised and warrants 
consideration.  

The veteran's Social Security records have not been obtained 
and would be relevant in determining whether or not the 
veteran's service-connected low back disability has caused 
marked interference with his employment, to include rendering 
him unemployable.  

A VA CT scan of the lumbar spine in July 1990 was interpreted 
as revealing minimal posterior protrusion of the disc located 
between L4 and L5, probably not of any clinical significance.  
A VA X-ray of the lumbar spine in October 1990 was reported 
to reveal a spondylolytic defect at L5.  A January 1996 
letter from Dr. Amongero reflects that an MRI did not reveal 
distinct pathology at any level.  However, a December 1996 
letter from Dr. Timpone indicates that he had seen the 
veteran on an irregular basis since October 1991, and that 
the current diagnosis was chronic lumbosacral strain with 
radiculopathy of L5-S1.  The report of a December 1996 VA 
orthopedic examination indicates there was a considerable 
amount of scoliosis from the mid-thoracic to the mid-lumbar 
spine with the convexity on the left side.  A VA X-ray 
examination of the lumbar spine in December 1996 was 
interpreted as showing the alignment, disc spaces and bony 
architecture appeared normal, without "significant 
degenerative disease, spondylolysis, or spondylolisthesis.  
Nevertheless, the diagnoses included degenerative arthritis 
of the lower lumbar spine and lumbosacral strain.  In view of 
the foregoing, the record is not clear as to whether the 
veteran has radiculopathy or other neurological impairment, 
or other additional disability, due to the service-connected 
lumbosacral strain.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
advise him that he may submit any 
additional evidence regarding treatment 
relating to his service-connected low 
back disability.  Any evidence submitted 
should be associated with the record on 
appeal.  

2.  The RO should contact the veteran and 
inquire as to whether or not he has 
applied for and/or been awarded Social 
Security disability benefits.  If his 
response is in the affirmative, copies of 
any Social Security determination and the 
medical records upon which that 
determination was based should be 
obtained and associated with the record 
on appeal.  

3.  Then, the RO should arrange for a VA 
neurology examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected lumbosacral 
strain.  All indicated studies should be 
performed and all findings reported in 
detail.  The veteran's claims file should 
be made available to the examiner prior 
to the examination.  The examiner should 
offer an opinion as to whether there 
exists neurological manifestations, to 
include radiculopathy, or other 
additional back disability, which may not 
be dissociated from the veteran's 
service-connected lumbosacral strain.  
The examiner should also describe all 
functional impairment of the back in 
detail, and indicate the effect service-
connected disability has on his ability 
to obtain and perform substantially 
gainful employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, 
including with respect to an 
extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1), as 
well as determine whether or not the 
veteran is entitled to a total rating for 
compensation purposes based on individual 
unemployability.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

